ALLEN, J
AUTOMOBILES
(50 P2a) The requirements of Section 614-91 and 614-93, General Code, as to the procedure to be followed upon an-application for increase in equipment are jurisdictional, and an increase in equipment permitted without compliance with these requirements is void.
(50 P2b) The motor transportation statute was designed not for the benefit of motorbus operators, but to serve the public convenience and necessity. Hence a competing carrier which delays a considerable period before complaining of non-compliance by its competitor with the requirements of Section 614-91 and 614-93, General Code,, as to lan increase in equipment, has no power thereby to waive such requirements for the state.
Marshall, C J, Robinson and Matthias, JJ, concur. Kinkade, J, not participating.